--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [admp-8k_062613.htm]
Exhibit 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 

Principal Amount: $________________________
Purchase Price: $_________________________
Issue Date: June 26, 2013

 
SECURED CONVERTIBLE PROMISSORY NOTE



FOR VALUE RECEIVED, ADAMIS PHARMACEUTICALS CORPORATION, a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to the order of
__________________ (the “Holder”), address at ________________________, without
demand, the sum of up to _____________________ Dollars ($________________)
(“Principal Amount”), with interest accruing thereon, on December 26, 2013 (the
“Maturity Date”), if not sooner paid or modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement by and among the Borrower, the Holder and certain other holders (the
“Other Holders”) of convertible promissory notes (the “Other Notes”), dated of
even date herewith (the “Subscription Agreement”) for an aggregate Principal
Amount of up to $7,000,000.  Unless otherwise separately defined herein, each
capitalized term used in this Note shall have the same meaning as set forth in
the Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1         Interest Rate.   Interest, if any, shall be payable on the Maturity
Date, accelerated or otherwise, when the principal and accrued but unpaid
interest shall be due and payable, or sooner as described below.  Interest will
be payable in cash or at the election of the Holder, may be converted to Common
Stock pursuant to Article II.


1.2         Payment Grace Period.  Except as may be expressly provided for
herein, the Borrower shall not have any grace period to pay any monetary amounts
due under this Note.  After the Maturity Date and during the pendency of an
Event of Default, (as defined in Article IV) a default interest rate of twelve
percent (12%) per annum shall be in effect.


1.3         Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4         Pari Passu.   All payments made on this Note and the Other Notes and
except as otherwise set forth herein all actions taken by the Borrower with
respect to this Note and the Other Notes shall be made and taken pari passu with
respect to this Note and the Other Notes.


1.5         Application of Payments.  Payments made in connection with this Note
shall be applied first to amounts due hereunder other than principal and
interest, thereafter to interest and finally to Principal Amount.


1.6         Miscellaneous.   Interest on this Note, if any, shall be calculated
on the basis of a 360-day year and the actual number of days elapsed.  Principal
and interest on this Note and other payments in connection with this Note shall
be payable at the Holder’s offices as designated above in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim.  Upon assignment of the interest of Holder in this
Note, Borrower shall instead make its payment pursuant to the assignee’s
instructions upon receipt of written notice thereof.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $0.0001 par value
per share (“Common Stock”) as set forth below.


2.1.        Conversion into the Borrower’s Common Stock.


(a)         The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
but unpaid interest, at the election of the Holder (the date of giving of such
notice of conversion being a “Conversion Date”) into fully paid and
non-assessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof, determined as provided herein.  Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit A, Borrower shall issue and deliver to the Holder
within three (3) Trading Days after the Conversion Date (such third day being
the “Delivery Date”) that number of shares of Common Stock for the portion of
the Note converted in accordance with the foregoing.  The Holder will not be
required to surrender the Note to the Borrower until the Note has been fully
converted or satisfied.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.


(b)         Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price (“Conversion Price”) per share shall be the lowest of:


(i)            $0.50 or 5 day VWAP for the 5 Trading Days preceding the Closing
Date, whichever is lower,


(ii)          during the pendency of an Event of Default, 80% of the lowest VWAP
for any five (5) consecutive Trading Days during any thirty (30) day period
commencing on the Issue Date and prior to a Conversion Date, or
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)         if the Holder converts this Note into shares of Common Stock in
connection with a Qualified Offering, then 85% of the lowest sales, conversion,
exercise or purchase price of any Common Stock or Common Stock Equivalent (as
defined in Section 2.1(c)D) issued in connection with a Qualified Offering.


“VWAP” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported on the OTCQB
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent closing price per share of the Common Stock so
reported, or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders.


(c)         The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Fundamental Transaction.   If, at any time while this Note is
outstanding, (A) the Borrower effects any merger or consolidation of the
Borrower with or into another entity, (B) the Borrower effects any sale of all
or substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Borrower or another
entity) for more than 50% of the outstanding shares of Common Stock is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, (D) the Borrower
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, or spin-off) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act), is or shall become the "beneficial owner" (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower, or material Subsidiary of the Borrower, (F) the
Borrower effects any reclassification (other than stock splits or reverse stock
splits or similar proportionate changes) of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property or (G) a majority of the
members of the Borrower’s board of directors as of the Closing Date no longer
serving as directors of the Borrower, except as a result of natural causes or as
a result of hiring additional outside directors in order to meet stock exchange
requirements, unless prior written consent of the Holders had been obtained by
the Borrower (in any such case, a "Fundamental Transaction"), this Note, as to
the unpaid principal portion thereof and accrued interest thereon, if any, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable to holders of Common Stock of the Company on account of such
Fundamental Transaction, upon or with respect to the securities subject to the
conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Additionally, in
connection with the occurrence of a Fundamental Transaction, the Borrower shall
permit the Holder to either (i) accelerate the Maturity Date as of the date of
the Fundamental Transaction and receive payment for the then outstanding
Principal Amount, and any other amounts owed to the Holder pursuant to the
Transaction Documents, or (ii) redeem the Note together with any other amounts
owed to the Holder pursuant to the Transaction Documents.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.   If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.  So long as this Note is outstanding, if the
Borrower shall issue any Common Stock except for the Excepted Issuances (as
defined in Section 12(a) of the Subscription Agreement), prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Conversion Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Conversion Price
shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower or
other Common Stock Equivalent carrying the right to convert such security, debt
instrument or into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Conversion Price upon the
issuance of the above-described security, debt instrument, Common Stock
Equivalent and again upon the issuance of shares of Common Stock upon exercise
of such conversion or purchase rights if at the time of either of such issuances
the purchase or issue price of the Common Stock is at a price lower than the
then applicable Conversion Price. Common Stock issued or issuable by the
Borrower for no consideration or for consideration which cannot be determined at
the time of issue or which is subject to reset will be deemed issuable or to
have been issued for $0.0001 per share of Common Stock.  The reduction of the
Conversion Price described in this paragraph is in addition to the other rights
of the Holder described in the Subscription Agreement.  A convertible instrument
(including a right to purchase equity of the Company) issued, subject to an
original issue or similar discount or which principal amount is directly or
indirectly increased after issuance will be deemed to have been issued for the
actual cash amount received by the Company in consideration of such convertible
instrument.  “Common Stock Equivalent” shall mean any securities of the Borrower
or the Subsidiaries which would entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


(d)         Whenever the Conversion Price is adjusted pursuant to Section 2.1(c)
above, the Borrower shall promptly, but not later than the third (3rd) Trading
Day after the effectiveness of the adjustment, provide notice to the Holder
setting forth the Conversion Price after such adjustment and setting forth a
statement of the facts requiring such adjustment.  A reduction in the Conversion
Price will be effective upon the occurrence of the event giving rise to such
reduction of the Conversion Price.  An increase in the Conversion Price will be
effective after notice is given to Holder of such increase in the Conversion
Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)         During the period the conversion right exists, Borrower will reserve
from its authorized and unissued Common Stock not less than an amount of Common
Stock equal to 150% of the amount of shares of Common Stock issuable upon the
full conversion of this Note and interest, if any.  Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2         Partial Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid, upon surrender of the
existing Note.


2.3.        Maximum Conversion.  The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and the extent
such limitation applies and to which convertible or exercisable instrument or
part thereof such limitation applies.  The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower.


2.4         Borrower’s Obligations.  Upon the conversion of this Note or part
thereof, the Borrower shall, at its own cost and expense, take all necessary
action, including obtaining and delivering an opinion of counsel to assure that
the Borrower’s transfer agent shall issue stock certificates in the name of a
Holder (or its permitted nominee) or such other persons as designated by Holder
(subject to compliance with applicable federal and state securities laws) and in
such denominations to be specified at conversion representing the number of
shares of Common Stock issuable upon such conversion.  The Borrower warrants
that no instructions other than these instructions have been or will be given to
the Borrower’s transfer agent and that the certificates representing such shares
shall contain no legend other than the legend set forth in Section 4(h) of the
Subscription Agreement.  If and when a Holder sells the Conversion Shares,
assuming (i) a registration statement including such Conversion Shares for
registration has been filed with the Commission, is effective and the
prospectus, as supplemented or amended, contained therein is current and (ii)
Holder or its agent confirms in writing to the transfer agent that Holder has
complied with the prospectus delivery requirements, the Borrower will reissue
the Conversion Shares without restrictive legend.  In the event that the
Conversion Shares are sold in a manner that complies with an exemption from
registration, the Borrower will promptly instruct its counsel to issue to the
transfer agent an opinion permitting removal of the legend, provided that Holder
delivers reasonably requested representations in support of such opinion.  In
addition, without limiting the foregoing, the Borrower will deliver shares
without legends as required by Section 11.7(a) of the Subscription
Agreement.  The Borrower will pay any transfer agent fees or DWAC fees in
connection with issuance of shares pursuant to this Section.
 
 
5

--------------------------------------------------------------------------------

 
 
2.5         Late Delivery.  The Borrower understands that a delay in the
delivery of the Conversion Shares in the form required pursuant to Section 2.4
hereof later than the Delivery Date could result in economic loss to the
Holder.  As compensation to Holder for such loss, the Borrower agrees to pay (as
liquidated damages and not as a penalty) to Holder for late issuance of
Conversion Shares in the form required pursuant to this Note upon Conversion of
the Note, the amount of $100 per Trading Day (increasing to $200 per Trading Day
after ten (10) Trading Days) after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely
delivered.  The Borrower shall pay any payments incurred under this Section upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Holder, in the event that the Borrower fails for any reason to effect
delivery of the Conversion Shares on or before the Delivery Date, the Holder
will be entitled to revoke all or part of the relevant Notice of Holder by
delivery of a notice to such effect to the Borrower whereupon the Borrower and
Holder shall each be restored to their respective positions immediately prior to
the delivery of such notice, except that the damages payable in connection with
the Borrower’s default shall be payable through the date notice of revocation or
rescission is given to the Borrower.  Liquidated damages accruing for the same
Trading Day with respect to the same Shares will only be paid once, at the
Holder’s election, pursuant to either this Section or Section 11.7(c) of the
Subscription Agreement.


2.6         Buy-In.   In addition to any other rights available to Holders, if
the Borrower fails to deliver to a Holder Conversion Shares by the Delivery Date
and if after the Delivery Date Holder or a broker on Holder’s behalf purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by Holder of the Common Stock which Holder was
entitled to receive upon such conversion (a “Buy-In”), then the Borrower shall
pay to Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note for which
such conversion request was not timely honored, together with interest thereon
at a rate of 15% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty).  For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of $10,000 of Note principal and/or interest, the Borrower
shall be required to pay Holder $1,000 plus interest. Holder shall provide the
Borrower written notice and evidence reasonably acceptable to the Borrower
indicating the amounts payable to Holder in respect of the Buy-In.


ARTICLE III


ACCELERATION AND REDEMPTION


3.1.        Redemption.  This Note may not be prepaid, converted, redeemed or
called by the Borrower without the consent of the Holder except as described in
this Note.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2.        Mandatory Redemption at Holder’s Election.   In the event (i) the
Borrower is prohibited from issuing Conversion Shares, (ii) or the occurrence of
any other Event of Default that continues beyond any applicable cure period, or
(iii) upon the liquidation, dissolution or winding up of the Borrower or any
material Subsidiary, then at the Holder's election made the later of (i) within
thirty (30)  days after the date of delivery of notice from the Company to
Borrower of the occurrence of such event, or (ii) the actual occurrence of such
event, the Borrower must pay to Holder not later than ten (10) days after
request by Holder, a sum of money determined by multiplying the amount of
outstanding Principal Amount designated by Holder by, at the Holder’s election,
the greater of (i) 115%, or (ii) a fraction the numerator of which is the
highest closing price of the Common Stock for the thirty (30) days preceding the
date demand is made by Holder pursuant to this Section 3 and the denominator of
which is the lowest applicable Conversion Price during such thirty (30) day
period, together with accrued but unpaid interest and any other amounts due
under the Transaction Documents ("Mandatory Redemption Payment").  The Mandatory
Redemption Payment must be received by Holder on the same date as the Conversion
Shares otherwise deliverable or within ten (10) days after request, whichever is
sooner ("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory
Redemption Payment, the corresponding Note principal, interest and other amounts
will be deemed paid and no longer outstanding.  The Holder may rescind the
election to receive a Mandatory Redemption Payment at any time until such
payment is actually received.  The foregoing notwithstanding, Holder may demand
and receive from the Borrower the amount stated above or any other greater
amount which Holder is entitled to receive or demand pursuant to the Transaction
Documents.  If the Borrower receives a notice of election by Holder to receive a
Mandatory Redemption Payment, the Company will, reasonably promptly thereafter,
notify the Other Holders that it has received such a notice of election.


3.3         Qualified Offering.  Not later than two (2) Trading Days before the
closing of a Qualified Offering, the Holder must elect in writing to the
Borrower to either (i) accelerate the Maturity Date to not later than twenty
(20) Trading Days after such final closing and receive payment equal to 115% of
the outstanding Principal Amount and interest, if any, or (ii) exercise the
Holder’s conversion rights, with such conversion to be effective at the closing
of the Qualified Offering.  The Holder may make the foregoing election
conditional upon the timely closing of the Qualified Offering.  The Holder may
elect either or both of the foregoing alternatives provided the entire
outstanding Principal Amount and interest is subject to such
election(s).  “Qualified Offering” shall mean an underwritten public offering,
or a registered direct public offering pursuant to an effective registration
statement which has generated not less than $10,000,000 of gross proceeds for
the Borrower in one or more related closings.


ARTICLE IV


EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1         Failure to Pay Principal or Interest.  The Borrower (i) fails to pay
any installment of principal or interest under this Note when due or (ii) fails
to pay any interest or other sums due under this Note when due.


4.2         Breach of Covenant.  The Borrower or any material Subsidiary
breaches any material covenant or other term or condition of the Subscription
Agreement, Transaction Documents or this Note, except for a breach of payment,
in any material respect and if susceptible to cure, the Borrower has failed to
cure such breach within five (5) days after delivery of a notice of such breach.


4.3         Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or the Transaction Documents shall be false or misleading in any
material respect as of the date made and the Closing Date.
 
 
7

--------------------------------------------------------------------------------

 
 
4.4         Liquidation.   Any dissolution, liquidation or winding up by
Borrower or a material Subsidiary of a substantial portion of their business.
 
4.5         Cessation of Operations.   Cessation of operations by Borrower or a
material Subsidiary.
 
4.6         Maintenance of Assets.   The failure by Borrower or any material
Subsidiary to maintain any material intellectual property rights, personal, real
property, equipment, leases or other assets which are necessary to conduct its
business (whether now or in the future) and which failure could reasonably be
expected to result in a Material Adverse Effect (as defined in the Subscription
Agreement) on Borrower, and such breach is not cured with twenty (20) days after
written notice to the Borrower from the Holder.  Notwithstanding the foregoing,
the sale by the Company of any such asset described above in the ordinary course
of business for reasonable value shall not be deemed to be an Event of Default.


4.7         Receiver or Trustee.  The Borrower or any material Subsidiary shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.8         Judgments.  Any money judgment, writ or similar final process shall
be entered or made in a non-appealable adjudication against Borrower or any
material Subsidiary or any of its property or other assets for more than
$100,000 in excess of the Borrower’s or such material Subsidiary’s insurance
coverage, unless stayed vacated or satisfied within thirty (30) days.


4.9         Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary.


4.10       Delisting.   An event resulting in the Common Stock no longer being
quoted on the OTCQB (the “OTCQB”); failure to comply with the requirements for
continued quotation on the OTCQB for a period of twenty (20) consecutive trading
days; or notification from the OTCQB that the Borrower is not in compliance with
the conditions for such continued quotation and such non-compliance continues
for twenty (20) days following such notification.


4.11       Non-Payment.  Within thirty (30) days following the consummation of
one or more private placement or public offering transactions after the Closing
Date in which the Company has received in the aggregate at least $10 million of
net proceeds, a default by the Borrower or any material Subsidiary under any one
or more obligations in an aggregate monetary amount in excess of $150,000 for
more than thirty (30) days after the due date.


4.12       Stop Trade.  An SEC or judicial stop trade order or OTCQB suspension.


4.13       Failure to Deliver Common Stock or Replacement Note and
Warrant.   Borrower’s failure to timely deliver Common Stock to the Holder
pursuant to and in the form required by this Note, the Subscription Agreement,
and the Warrant or, if required, a replacement Note or Warrant following a
partial conversion or exercise.


4.14       Reservation Default.   Failure by the Borrower to have reserved for
issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants and to have cured such failure with any applicable time
periods provided for in the Transaction Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
4.15       Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.  For the avoidance of doubt, any
restatement related to new accounting pronouncements shall not constitute a
default under this Section 4.15.


4.16       Non-Registration Event.  The Borrower’s failure to materially comply
with the registration obligations set forth in Section 11 of the Subscription
Agreement.


4.17       Waivers/Consents.  Failure by the Borrower to obtain, within three
weeks of the Closing Date, all of the fully executed waivers from all prior
investors in the Company in connection with any anti-dilution rights that may be
triggered as a result of the issuance of the Notes and the Warrants at the
Closing Date (as defined in the Subscription Agreement) and all of the fully
executed consents from all prior secured investors in the Company with regards
to the pari passu sharing of the security interests of such secured prior
investors with the Subscribers herein.


4.18       Notification Failure.   A failure by Borrower to notify Holder of any
material event of which Borrower is obligated to notify Holder pursuant to the
terms of this Note or any other Transaction Document.


4.19       Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of an event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.
 
4.20       Other Note Default.   The occurrence of an Event of Default under any
Other Note.


ARTICLE V


SECURITY INTEREST


5.           Security Interest/Waiver of Automatic Stay.   This Note is secured
by a security interest granted to the Holder pursuant to a Security Agreement,
as delivered by Borrower to Holder.  The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower or a Subsidiary, or if any of the Collateral (as defined in
the Security Agreement) should become the subject of any bankruptcy or
insolvency proceeding, then the Holder should be entitled to, among other relief
to which the Holder may be entitled under the Transaction Documents and any
other agreement to which the Borrower or a Subsidiary and Holder are parties
(collectively, “Loan Documents”) and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Holder to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law, to the maximum extent permitted by
applicable law. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362.  FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER 11 U.S.C. SECTION 362 NOR
ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING,
WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION,
REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  To the
maximum extent permitted by applicable law, the Borrower hereby consents to any
motion for relief from stay that may be filed by the Holder in any bankruptcy or
insolvency proceeding initiated by or against the Borrower and, further, agrees
not to file any opposition to any motion for relief from stay filed by the
Holder.  The Borrower represents, acknowledges and agrees that this provision is
a specific and material aspect of the Loan Documents, and that the Holder would
not agree to the terms of the Loan Documents if this waiver were not a part of
this Note. The Borrower further represents, acknowledges and agrees that this
waiver is knowingly, intelligently and voluntarily made, that neither the Holder
nor any person acting on behalf of the Holder has made any representations to
induce this waiver, that the Borrower has been represented (or has had the
opportunity to he represented) in the signing of this Note and the Loan
Documents and in the making of this waiver by independent legal counsel selected
by the Borrower and that the Borrower has discussed this waiver with counsel.


 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI


MISCELLANEOUS


6.1         Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
6.2         Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a Trading Day during normal business hours where such notice is to
be received), or the first Trading Day following such delivery (if delivered
other than on a Trading Day during normal business hours where such notice is to
be received) or (b) on the first Trading Day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Adamis Pharmaceuticals
Corporation, 11455 El Camino Real, Suite 310, San Diego, CA 92130, Attn: Dennis
J. Carlo, Ph.D., CEO, facsimile: 866.893.3622, with a copy by fax only to (which
shall not constitute notice): Weintraub Tobin Chediak Coleman Grodin, 400
Capitol Mall, 11th Floor, Sacramento, CA 95814, Attn: C. Kevin Kelso, Esq.,
facsimile: (916) 446-1611, and (ii) if to the Holder, to the name, address and
facsimile number set forth on the front page of this Note, with a copy (which
shall not constitute notice) by fax only to Grushko & Mittman, P.C., 515
Rockaway Avenue, Valley Stream, New York 11581, facsimile: (212) 697-3575.
 
6.3         Amendment Provision.  The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
6.4         Assignability.  Except as other may be permitted in connection with
Fundamental Transaction, this Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns).


 
10

--------------------------------------------------------------------------------

 
 
6.5         Cost of Collection.  If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
 
6.6         Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
6.7         Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
6.8         Non-Trading Days.   Whenever any payment or any action to be made
shall be due on a day that is not a Trading Day, such payment may be due or
action shall be required on the next succeeding Trading Day and, for such
payment, such next succeeding day shall be included in the calculation of the
amount of accrued interest payable on such date.
 
6.9         Facsimile Signature.  In the event that the Borrower’s signature is
delivered by facsimile transmission, PDF, electronic signature or other similar
electronic means, such signature shall create a valid and binding obligation of
the Borrower with the same force and effect as if such signature page were an
original thereof.
 
6.10       Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of June, 2013.
 

  ADAMIS PHARMACEUTICALS CORPORATION         By:
/s/ DENNIS J. CARLO 
    Name: Dennis Carlo        Title: Chief Executive Officer

 

WITNESS:           

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)
 
The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by ADAMIS PHARMACEUTICALS
CORPORATION on June 26, 2013 into Shares of Common Stock of ADAMIS
PHARMACEUTICALS CORPORATION (the “Borrower”) according to the conditions set
forth in such Note, as of the date written below.
 
Date of
Conversion:____________________________________________________________________
 
Conversion
Price:______________________________________________________________________
 
Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of ADAMIS PHARMACEUTICALS CORPORATION
 
Shares To Be
Delivered:_________________________________________________________________
 
Signature:____________________________________________________________________________
 
Print
Name:__________________________________________________________________________
 
Address:_____________________________________________________________________________


   ____________________________________________________________________________
 
 
13


--------------------------------------------------------------------------------